DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: the phrase “a plurality of the guide” should be amended to --a plurality of the guides--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drennen et al. (US 2007/0029142).   
Regarding claim 1, Drennen discloses a friction element latch device (see Abstract, FIGS. 1, 2) comprising: a screw (56) arranged to be rotatable by receiving power from a driving source (see FIG. 1); a piston (58) arranged to be movable by rotation of the screw (see ¶ 0019);  5a guide (44) arranged to selectively restrict movement of the piston (see ¶ 0018; piston is allowed to move linearly along length of slot and restricted from extending beyond slot and restricted from rotating); a guide pin (40) protruding in a radial direction from an outer circumferential surface of the piston to be movable together with the piston and guided by the guide (see FIG. 1, ¶ 0018); and a friction element (25) arranged to be engaged as the piston moves (see FIG.; ¶ 0019).  
see FIG. 1), wherein the housing includes a piston guide portion (16) for slidably and rotatably supporting the piston (see FIG. 1), and wherein the guide is disposed at a portion of the piston guide portion facing the 20piston (see FIG. 1).  
Regarding claim 3012, Drennen discloses a ball converting a rotational force of the screw to a moving force of the first piston (see e.g. ¶ 0017, “ball screw”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Drennen et al. (US 2007/0029142), as applied to claim 1, above, and further in view of Kreutzer et al. (US 10,641,370).
Regarding claim 108, Drennen does not disclose a plurality of the guide pins are arranged along a circumferential direction of the piston, and wherein a plurality of the guide correspond to the plurality of guide pins.  
see Abstract) comprising piston (6) with a plurality of guide pins (9) arranged along a circumferential direction of the piston (see FIGS. 1, 3), and wherein a plurality of the guides correspond to the plurality of guide pins (see col. 5, lines 11-17).
It would have been obvious to configure the piston of Drennen to comprise a plurality of guide pins and the housing to have a corresponding plurality of guides to distribute rotational forces evenly over the circumference of the piston, thereby decreasing the likelihood of failure and ensuring that the piston remains axially aligned.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drennen et al. (US 2007/0029142), as applied to claim 1, above, and further in view of Suzuki et al. (US 2013/0025982).
Regarding claim 10, Drennen does not disclose a power transmitting member arranged to engage or disengage the friction element by receiving power from the piston.  
Suzuki teaches a brake device (see Abstract, FIGS. 1-8) comprising a power transmitting member (11) arranged to engage or disengage a friction element (9) by receiving power from a piston (6) (see FIG. 2).
It would have been obvious to combine the power transmitting member of Suzuki with the device of Drennen to provide a shim that prevents uneven wear of the brake bad, judder and/or brake noise (see e.g. Suzuki, ¶¶ 0005-0008).    
Regarding claim 11, Suzuki discloses that the power transmitting member includes a friction element elastic member (11) having elasticity (see ¶ 0042).  
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 are allowed.

Regarding claim 13, the prior art of record does not disclose a friction element arranged to be engaged as the piston moves, wherein the guide includes a restriction device arranged to restrict movement of the guide pin in one direction in order to maintain a state in which the friction element 10is engaged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

October 23, 2021